UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015  December 31, 2015 Item 1: Reports to Shareholders Annual Report | December 31, 2015 Vanguard Variable Insurance Fund Balanced Portfolio Growth Portfolio REIT Index Portfolio Capital Growth Portfolio High Yield Bond Portfolio Short-Term Investment-Grade Portfolio Conservative Allocation Portfolio International Portfolio Small Company Growth Portfolio Diversified Value Portfolio Mid-Cap Index Portfolio Total Bond Market Index Portfolio Equity Income Portfolio Moderate Allocation Portfolio Total Stock Market Index Portfolio (with underlying Equity Index Portfolio) Equity Index Portfolio Money Market Portfolio Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents A Message from Vanguard's Chairman 1 Market Perspective 2 Balanced Portfolio 3 Capital Growth Portfolio 25 Conservative Allocation Portfolio 37 Diversified Value Portfolio 47 Equity Income Portfolio 58 Equity Index Portfolio 73 Growth Portfolio 87 High Yield Bond Portfolio 102 International Portfolio 120 Mid-Cap Index Portfolio 137 Moderate Allocation Portfolio 150 Money Market Portfolio 160 REIT Index Portfolio 173 Short-Term Investment-Grade Portfolio 185 Small Company Growth Portfolio 223 Total Bond Market Index Portfolio 239 Total Stock Market Index Portfolio (with underlying Equity Index Portfolio) 295 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. A Message from Vanguard’s Chairman Dear Planholder, During most of 2015, investors kept a watchful eye on U.S. economic indicators, seeking clues as to when the Federal Reserve would raise interest rates for the first time in nearly a decade. And as soon as the answer was revealed in mid-December, speculation turned to when the next rise would occur. Other global developments—Greece again teetering on the brink of leaving the euro zone, for example, and oil prices that continued to fall—also held investors’ attention. Meanwhile, the impact of other changes remains to be seen. These include the election of new leaders in Argentina and Canada and the International Monetary Fund’s addition of China’s renminbi to its basket of reserve currencies. Every day, Vanguard’s global economists analyze such developments, along with reams of data, and use proprietary economic indicators and statistical models to help frame investment expectations. To treat the future with the deference it deserves, they present a range and probabilities of potential longer-term outcomes, along with thoughtful analysis to spark discussion and help investors reach their goals. In that spirit, here are some highlights from Vanguard’s latest Economic and Investment Outlook (You can read the entire paper at vanguard.com/research.): • Global economic growth will remain “frustratingly fragile” in 2016. Longer-term, we think the global economy will ultimately converge toward a more balanced, healthier equilibrium after the debt-deleveraging cycle in the global private sector is complete (notably in China). • At full employment, the U.S. economy is unlikely to accelerate in 2016. Yet it is on course to experience its longest expansion in nearly a century, underscoring that it is resilient in the face of global headwinds, though not immune to them. • We anticipate a “dovish tightening” by the Fed. We see a high likelihood of an extended pause in interest rates at, say, 1%. And we expect the global low-rate environment to continue. • Although not bearish, our outlook for global stocks and bonds remains guarded, given the low-interest-rate and low-earnings-yield environment. Given this muted outlook, what’s the best course of action for an investor? Focus on what you can control. For example, if you’re still in saving mode, consider saving more than you think you may need, to help prepare for volatility that may lie ahead. And even if you’re spending down your assets, it’s important to continue paying attention to costs because the lower your costs, the more of your returns you can hold on to. (Keeping costs low is one of Vanguard’s four timeless principles for investing success, summarized on the facing page.) This report starts with a brief overview of the financial markets during the past year. In the pages that follow, you’ll find a review of the performance of your portfolio. Each portfolio in Vanguard Variable Insurance Fund can serve as part of an investment program that includes a combination of stock, bond, and money market funds appropriate for your own long-term goals, risk tolerance, and time horizon. Thank you for entrusting your assets to Vanguard. F. William McNabb III Chairman and Chief Executive Officer January 15, 2016 1 Market Perspective Key drivers were similar to 2014, but market returns were lower Many of the forces that influenced capital markets during 2014 continued in 2015. Stock and bond returns, however, were generally lower. Oil prices fell again, especially later in 2015, and other commodity prices also declined. Among other factors that again influenced the markets, the stronger U.S. dollar held back international stock and bond returns for U.S. investors, central bank policies diverged, merger-and-acquisition activity was brisk (a record volume of deals was announced), and economic growth in the United States was generally stronger than elsewhere. The broad U.S. market outpaced many international stock markets Ending more than a year of speculation, the Federal Reserve raised its short-term interest rate target to 0.25%–0.5% in mid-December and signaled that future increases were likely to be gradual. Soon after, Congress averted a federal government shutdown by approving tax and spending legislation to fund it through September 2016. With these uncertainties removed, the broad U.S. stock market bounced back from its third-quarter drubbing with a return of more than 6% in the fourth quarter. For the 12 months ended December 31, 2015, it eked out a modest total return of 0.48%, the seventh straight calendar-year advance. Large-company stocks (as represented by the Russell 1000 Index) mostly outperformed smaller ones, as they had in 2014. Growth-oriented stocks of all sizes generally outpaced their value-oriented counterparts. International stocks returned –4.72% for U.S.-based investors, held back in part by the stronger dollar. Measured in local currencies, the broad international market advanced. European markets were disappointed when additional monetary easing announced by the European Central Bank (ECB) in December fell short of expectations. But developed markets in Europe and the Pacific were ahead of emerging markets, which declined for the year in both dollars and local currencies; resource-rich and export-dependent developing economies have been hit hard by slower growth in China. Central bank policies continued to diverge across the globe While investors awaited the Fed’s move, many other central banks—including the People’s Bank of China—pursued monetary stimulus during 2015. The ECB’s significant bond-buying program and other steps helped push yields on many European sovereign bonds into negative territory. After the Fed’s action, some other central banks also raised rates, but the Bank of Japan paved the way for additional stimulus if needed. The broad U.S. bond market returned 0.55% for the 12 months. The benchmark 10-year Treasury note’s yield settled at 2.30%, up slightly from 2.19% at year-end 2014. Intermediate-term and higher-quality bonds were some of the best performers. High-yield bonds (not included in the investment-grade index) struggled; oil and gas-related companies, pinched by lower prices, make up a sizable slice of this segment of the bond market. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –6.02% for U.S. dollar-based investors. After hedging for currency exposure, the broad market advanced modestly. Market Barometer Average Annual Total Returns Periods Ended December 31, 2015 One Year Three Years Five Years Stocks Russell 1000 Index (Large-caps) 0.92% 15.01% 12.44% Russell 2000 Index (Small-caps) -4.41 11.65 9.19 Russell 3000 Index (Broad U.S. market) 0.48 14.74 12.18 FTSE All-World ex US Index (International) -4.72 2.04 1.48 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.55% 1.44% 3.25% Barclays Municipal Bond Index (Broad tax-exempt market) 3.30 3.16 5.35 Citigroup Three-Month U.S. Treasury Bill Index 0.03 0.02 0.04 CPI Consumer Price Index 0.73% 1.00% 1.53% 2 Vanguard ® Balanced Portfolio Advisor’s Report Vanguard Balanced Portfolio returned 0.09% for the 12 months ended December 31, 2015. This result lagged the 1.38% return of its blended benchmark (a mix of 65% large-capitalization stocks and 35% high-quality corporate bonds) but was ahead of the –1.20% average return of peer funds. The stock portfolio lagged its benchmark, the Standard & Poor’s 500 Index (+1.38%), while the bond portfolio modestly outperformed its benchmark, the Barclays U.S. Credit A or Better Bond Index (+0.69%). Please note that the returns for Vanguard Variable Insurance Fund are different from those of Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. The investment environment The S&P 500 Index outperformed the MSCI World Index and the MSCI EAFE Index, both of which declined slightly. Large-cap growth stocks generally outperformed large-cap value stocks, as measured by the Russell 1000 Growth and Russell 1000 Value Indexes. This was a challenge for the equity portfolio compared with the S&P 500 benchmark, as our investment strategy is aimed at identifying undervalued stocks. In addition, stock returns in the S&P 500 Index were narrow and largely driven by big names such as Amazon.com, Facebook, and Alphabet (formerly known as Google). Although we did own Alphabet during the period, these companies typically have below-market yields and therefore would not meet our criteria for the portfolio’s equity portion. The U.S. fixed income market rose modestly, with the Barclays U.S. Aggregate Bond Index returning 0.55%. The yield of the 10-year U.S. Treasury note increased from 2.19% to 2.30%. Investors grappled with a mixed global economic picture, accommodative monetary policies, and the risk that Greece might exit the euro zone. Greece took center stage over the summer after debt negotiations broke off and it defaulted on its payment to the International Monetary Fund, producing a risk-off tone throughout the global financial markets. Fears further escalated in late August, amid an unexpected devaluation in China’s currency and deepening concerns about China’s economic slowdown and the potential spillover effects. The slide in oil prices, weakening emerging-market fundamentals, and fears of commodity-related defaults in the credit sector all weighed on investor sentiment. At its mid-December meeting, the Federal Reserve raised the federal funds rate from a target range of 0%–0.25% to 0.25%–0.5%, ending seven years of near-zero interest rates. The Fed also reiterated that any further increase would most likely be gradual and would depend on the direction of economic data. Our successes In the stock portfolio, strong security selection in the information technology and financial sectors contributed to relative returns. Our overweight position and selection in health care also helped results. In IT, our positions in Microsoft and Accenture drove relative returns; in financials, relative performance was boosted by strong performance from MUFG and JPMorgan Chase and by our avoidance of weak-performing benchmark constituents Berkshire Hathaway and American Express. Pharmaceutical company Eli Lilly was the equity portfolio’s top absolute and relative contributor during the year. Shares rose more than 25% as investors were encouraged by management’s greater focus on new product launches and pipeline advancements, boosting the stock price. For the fixed income portfolio, selection in corporate bonds generated favorable results, particularly among financial issuers. Selection in taxable municipal Total Returns Ten Years Ended December 31, 2015 Year Ended Average December 31, 2015 Annual Return Vanguard Balanced Portfolio 0.09% 7.31% Composite Stock/Bond Index 1 1.38 6.71 Variable Insurance Mixed-Asset Target Growth Funds Average 2 -1.20 4.97 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios 3 Your Portfolio Compared With Its Peer Group Variable Insurance Mixed-Asset Target Growth Portfolio Funds Average Balanced Portfolio 0.25% 0.61% 1 Weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. 2 Derived from data provided by Lipper, a Thomson Reuters Company. 3 The portfolio expense ratio shown is from the prospectus dated April 30, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2015, the Balanced expense ratio was 0.23%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. 3 Vanguard Balanced Portfolio bonds and an out-of-benchmark allocation to collateralized loan obligations (a form of asset-backed security) also helped relative returns. Our shortfalls In the equity portfolio, weak security selection and an underweight allocation to the strong-performing consumer discretionary sector hurt relative results. Selection in consumer staples and industrials also detracted. In consumer discretionary, Twenty-First Century Fox detracted from relative performance amid weak U.S. broadcast ratings and industry concerns about the health of the pay TV market. Not owning the strong-performing benchmark constituent Amazon.com also hurt. In consumer staples, our position in Wal-Mart Stores detracted. In industrials, our allocation to U.S.-based CSX hindered results as transportation companies generally struggled during the period. CSX’s stock was also hurt by coal industry difficulties and sluggish global growth. Although coal remains weak in the near term, we continue to hold CSX because we like its fundamentals and we believe it is trading at an attractive valuation. The bond portfolio’s yield curve positioning detracted during the period as the curve steepened. In industrials, our overweight allocation to, and credit selection among, communications issuers also hurt relative performance. Portfolio positioning In the equity portfolio, our largest sector overweights were in financials and health care, and our largest underweights were in information technology and consumer discretionary. Within health care, we favor large-cap pharmaceutical companies, including Merck and AstraZeneca. We believe that their solid pipelines are underappreciated by investors and should be sufficient for a return to modest growth. Although we are overweighted in the health care sector overall, our allocation to the biotechnology industry is significantly lower than the industry’s weighting in the S&P 500 Index. We believe that our holdings in financials—the largest absolute sector weighting at year-end— have already discounted the low interest rates and stand to benefit from rising rates. We continue to find opportunities, particularly among banks and insurance companies, which have improved in quality in part because of increased regulation. We believe that financial companies, with less leverage and more solid underwriting than they have had historically, could withstand a future recessionary environment better than many investors are forecasting. A sharp decline in oil prices has created a buying opportunity in the energy sector. Weak global consumption did not slow overall production as quickly as anticipated, which led to heightened uncertainty about oil. We took advantage of apathy toward the sector to add to positions in companies we believe will benefit most from the eventual rebound in oil prices, such as Exxon Mobil, Chevron, and Anadarko. Although timing the bottom in the price of oil is difficult, we believe it should occur in the next six to 12 months as oil companies reduce production; the portfolio will be positioned to advance with the recovery. As a result, we increased our energy sector exposure. We continue to seek investment ideas that fit with our process and philosophy. For equities, we remain focused on the significance of dividends, positive capital stewardship, and franchise value. We believe we have a solid portfolio of undervalued market leaders, stocks in industries with improving supply/demand trends, and solid companies that are temporarily out of favor. For the fixed income portfolio, we expect rates to continue to rise over the long-term as the U.S. recovery lengthens and broadens, and we remain disposed to continue to reduce the portfolio’s sensitivity to interest rates. We believe the bond portfolio is positioned for continued growth in the U.S. economic cycle, and we expect a slow and steady increase in rates as the Fed continues to adjust its monetary policy. Our outlook is not without uncertainty, however. External forces can greatly affect our capital markets. In particular, quantitative-easing programs in Europe and Japan, tensions in Ukraine and the Middle East, rising credit concerns in the South American sovereign states, sovereign wealth funds’ sales of portions of their massive U.S. Treasury holdings to finance internal needs, and, most recently, the routs in commodities and Chinese equities represent risks we should not ignore. The sharp decline in oil and other energy prices adds to uncertainty; lower energy prices have boosted consumer spending but have also lowered the inflation numbers that drive Fed decision makers as well as depressed capital investment in the energy sector. Even the act of raising interest rates can create concerns and higher volatility. Greater clarity about banks’ new regulatory environment makes them less inclined to support trading activities in the fixed income markets in which we invest. Companies such as Morgan Stanley, Credit Suisse, UBS, RBS, and Deutsche Bank have announced cutbacks, and we expect to see more of the same from other large market makers. This leads us toward holding more liquidity in fixed income, notably with Treasury bonds and agency mortgage-backed securities as our “all-weather” liquidity buffer. With this buffer, we seek to provide downside protection for shareholders if the economic cycle takes an unfavorable turn. Edward P. Bousa, CFA, Senior Managing Director and Equity Portfolio Manager John C. Keogh, Senior Managing Director and Fixed Income Portfolio Manager Wellington Management Company LLP January 13, 2016 4 Vanguard Balanced Portfolio Portfolio Profile As of December 31, 2015 Total Portfolio Characteristics Yield 1 2.43% Turnover Rate 45% Expense Ratio 2 0.25% Short-Term Reserves 2.3% Total Portfolio Volatility Measures 3 Portfolio Versus Portfolio Versus Composite Index 4 Broad Index 5 R-Squared 0.98 0.94 Beta 1.00 0.65 Equity Characteristics Comparative Broad Portfolio Index 6 Index 5 Number of Stocks 93 504 3,960 Median Market Cap $109.6B $81.0B $51.4B Price/Earnings Ratio 17.7x 20.5x 21.9x Price/Book Ratio 2.2x 2.8x 2.7x Dividend Yield 2.7% 2.2% 2.1% Return on Equity 17.6% 18.3% 17.2% Earnings Growth Rate 6.7% 9.2% 9.5% Foreign Holdings 6.3% 0.0% 0.0% Fixed Income Characteristics Comparative Broad Portfolio Index 7 Index 8 Number of Bonds 740 3,331 9,681 Yield to Maturity 2.9% 9 2.9% 2.6% Average Coupon 3.6% 3.6% 3.2% Average Effective Maturity 9.4 years 9.5 years 7.9 years Average Duration 6.4 years 6.6 years 5.7 years Ten Largest Stocks 10 (% of equity portfolio) Wells Fargo & Co. Diversified Banks 3.9% Microsoft Corp. Systems Software 3.6 Merck & Co. Inc. Pharmaceuticals 2.9 JPMorgan Chase & Co. Diversified Banks 2.6 Alphabet Inc. Internet Software & Services 2.6 Verizon Integrated Communications Telecommunication Inc. Services 2.5 Comcast Corp. Cable & Satellite 2.5 Intel Corp. Semiconductors 2.4 Chevron Corp. Integrated Oil & Gas 2.3 ACE Ltd. Property & Casualty Insurance 2.2 Top Ten 27.5% Top Ten as % of Total Net Assets 17.5% Sector Diversification (% of equity exposure) Comparative Broad Portfolio Index 6 Index 5 Consumer Discretionary 6.7% 12.9% 13.4% Consumer Staples 9.8 10.1 8.8 Energy 8.7 6.5 5.9 Financials 23.9 16.5 18.3 Health Care 18.2 15.2 14.8 Industrials 11.3 10.1 10.6 Information Technology 13.6 20.5 19.8 Materials 1.6 2.8 3.1 Telecommunication Services 2.5 2.4 2.2 Utilities 3.7 3.0 3.1 Portfolio Asset Allocation 1 30-day SEC yield for the portfolio. See definition on the next page. 2 The expense ratio shown is from the prospectus dated April 30, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2015, the Balanced Portfolio’s expense ratio was 0.23%. 3 For an explanation of R-squared, beta, and other terms used here, see definitions on the next page. 4 Composite Stock/Bond Index, weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. 5 Dow Jones U.S. Total Stock Market Float Adjusted Index. 6 S&P 500 Index. 7 Barclays U.S. Credit A or Better Bond Index. 8 Barclays U.S. Aggregate Bond Index. 9 Before expenses. 10 The holdings listed exclude any temporary cash investments and equity index products. 5 Vanguard Balanced Portfolio Distribution by Credit Quality 1 (% of fixed income portfolio) U.S. Government 20.9% Aaa 6.2 Aa 12.9 A 40.5 Baa 19.5 Sector Diversification 2 (% of fixed income portfolio) Asset-Backed/Commercial Mortgage-Backed 5.2% Finance 25.9 Foreign 2.9 Government Mortgage-Backed 2.3 Industrial 34.1 Treasury 18.3 Utilities 6.1 Other 5.2 Equity Investment Focus Fixed Income Investment Focus 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolio’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” Credit-quality ratings are obtained from Barclays and are from Moody’s, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. “Not Rated” is used to classify securities for which a rating is not available. Not rated securities include a fund’s investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. Equity Exposure. A measure that reflects a portfolio’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. R-Squared. A measure of how much of a portfolio’s past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolio’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the portfolio’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 Source: Moody’s Investor Services. 2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. 6 Vanguard Balanced Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Cumulative Performance: December 31, 2005–December 31, 2015 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended December 31, 2015 of a $10,000 One Year Five Years Ten Years Investment Balanced Portfolio 0.09% 9.00% 7.31% $20,247 S&P 500 Index 1.38 12.57 7.31 19,138 Composite Stock/Bond Index 1 1.38 9.76 6.71 16,237 Variable Insurance Mixed-Asset Target Growth Funds Average 2 -1.20 6.82 4.97 15,552 Dow Jones U.S. Total Stock Market Float Adjusted Index 0.44 12.14 7.48 20,563 Fiscal-Year Total Returns (%): December 31, 2005–December 31, 2015 Balanced Portfolio Composite Stock/Bond Index 1 Weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. 2 Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 7 Vanguard Balanced Portfolio Financial Statements Statement of Net Assets As of December 31, 2015 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (64.1%) Consumer Discretionary (4.3%) Comcast Corp. Class A 649,989 36,679 Ford Motor Co. 1,321,880 18,625 Twenty-First Century Fox Inc. Class A 595,134 16,164 Lowe’s Cos. Inc. 174,680 13,283 Hilton Worldwide Holdings Inc. 480,126 10,275 Bayerische Motoren Werke AG 40,364 4,252 99,278 Consumer Staples (6.3%) CVS Health Corp. 316,570 30,951 Coca-Cola Co. 407,980 17,527 Philip Morris International Inc. 182,720 16,063 PepsiCo Inc. 145,150 14,503 Colgate-Palmolive Co. 217,360 14,481 Mondelez International Inc. Class A 310,290 13,913 Diageo plc 469,316 12,816 Walgreens Boots Alliance Inc. 105,900 9,018 Wal-Mart Stores Inc. 139,230 8,535 Costco Wholesale Corp. 43,070 6,956 Diageo plc ADR 7,760 846 145,609 Energy (5.6%) Chevron Corp. 382,790 34,436 Exxon Mobil Corp. 357,195 27,843 TOTAL SA 285,573 12,803 Anadarko Petroleum Corp. 237,230 11,525 Royal Dutch Shell plc Class B 485,276 11,060 EOG Resources Inc. 142,210 10,067 Schlumberger Ltd. 110,944 7,738 Hess Corp. 158,100 7,665 Marathon Oil Corp. 256,590 3,230 Marathon Petroleum Corp. 58,520 3,034 129,401 Financials (15.2%) Wells Fargo & Co. 1,067,390 58,023 JPMorgan Chase & Co. 573,018 37,836 ACE Ltd. 283,120 33,083 Prudential Financial Inc. 333,590 27,158 PNC Financial Services Group Inc. 256,310 24,429 Market Value • Shares ($000) BlackRock Inc. 61,920 21,085 Bank of America Corp. 1,063,140 17,893 Citigroup Inc. 335,590 17,367 Marsh & McLennan Cos. Inc. 254,390 14,106 MetLife Inc. 250,473 12,075 Northern Trust Corp. 158,530 11,428 Mitsubishi UFJ Financial Group Inc. 1,681,430 10,415 US Bancorp 226,080 9,647 American Tower Corporation 94,922 9,203 Bank of Nova Scotia 209,660 8,479 American International Group Inc. 121,000 7,498 Hartford Financial Services Group Inc. 168,040 7,303 UBS Group AG 375,603 7,275 * Synchrony Financial 221,500 6,736 AvalonBay Communities Inc. 23,200 4,272 BNP Paribas SA 73,853 4,178 American Express Co. 29,800 2,073 351,562 Health Care (11.7%) Merck & Co. Inc. 826,349 43,648 Bristol-Myers Squibb Co. 439,970 30,265 Johnson & Johnson 253,960 26,087 AstraZeneca plc ADR 746,138 25,331 Medtronic plc 315,450 24,264 Pfizer Inc. 671,343 21,671 Cardinal Health Inc. 197,050 17,591 Eli Lilly & Co. 203,565 17,152 UnitedHealth Group Inc. 137,535 16,180 Novartis AG 159,545 13,724 Baxter International Inc. 266,600 10,171 Roche Holding AG 31,877 8,833 * Celgene Corp. 55,140 6,603 Gilead Sciences Inc. 43,844 4,437 Takeda Pharmaceutical Co. Ltd. 80,300 4,004 269,961 Industrials (7.3%) United Parcel Service Inc. Class B 254,648 24,505 Honeywell International Inc. 199,370 20,649 General Electric Co. 552,493 17,210 Lockheed Martin Corp. 73,820 16,030 Market Value • Shares ($000) CSX Corp. 527,249 13,682 United Technologies Corp. 115,940 11,138 Caterpillar Inc. 160,221 10,889 FedEx Corp. 69,760 10,394 Eaton Corp. plc 189,870 9,881 Canadian National Railway Co. 155,948 8,714 Raytheon Co. 64,642 8,050 Schneider Electric SE 118,047 6,706 Illinois Tool Works Inc. 56,175 5,206 ABB Ltd. ADR 280,048 4,965 168,019 Information Technology (8.7%) Microsoft Corp. 953,060 52,876 * Alphabet Inc. Class A 48,610 37,819 Intel Corp. 1,013,220 34,905 Cisco Systems Inc. 964,146 26,181 Apple Inc. 210,742 22,183 Accenture plc Class A 202,100 21,119 Texas Instruments Inc. 124,020 6,798 201,881 Materials (1.0%) Praxair Inc. 118,200 12,104 International Paper Co. 284,420 10,723 BHP Billiton plc 103,979 1,159 23,986 Telecommunication Services (1.6%) Verizon Communications Inc. 803,880 37,155 Utilities (2.4%) NextEra Energy Inc. 207,090 21,514 Dominion Resources Inc. 249,820 16,898 Exelon Corp. 379,870 10,549 Duke Energy Corp. 87,766 6,266 55,227 Total Common Stocks (Cost $1,154,058) 1,482,079 8 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (7.1%) U.S. Government Securities (6.1%) United States Treasury Note/Bond 0.500% 7/31/16 4,900 4,897 United States Treasury Note/Bond 0.875% 9/15/16 2,200 2,203 United States Treasury Note/Bond 0.625% 12/31/16 4,045 4,038 United States Treasury Note/Bond 0.875% 1/31/17 534 534 United States Treasury Note/Bond 0.500% 3/31/17 12,200 12,147 United States Treasury Note/Bond 0.625% 7/31/17 8,000 7,956 United States Treasury Note/Bond 1.000% 9/15/17 15,000 14,993 United States Treasury Note/Bond 0.750% 10/31/17 9,200 9,151 United States Treasury Note/Bond 1.000% 5/31/18 5,500 5,473 United States Treasury Note/Bond 1.375% 9/30/18 19,000 19,062 United States Treasury Note/Bond 1.750% 9/30/19 17,000 17,117 United States Treasury Note/Bond 1.375% 2/29/20 4,130 4,083 United States Treasury Note/Bond 1.625% 6/30/20 2,840 2,828 United States Treasury Note/Bond 2.250% 11/15/24 550 550 United States Treasury Note/Bond 2.000% 2/15/25 11,780 11,509 United States Treasury Note/Bond 2.875% 5/15/43 13,173 12,827 United States Treasury Note/Bond 3.750% 11/15/43 694 798 United States Treasury Note/Bond 3.375% 5/15/44 4,410 4,726 United States Treasury Note/Bond 3.125% 8/15/44 1,740 1,776 United States Treasury Note/Bond 2.500% 2/15/45 6,210 5,563 142,231 Conventional Mortgage-Backed Securities (0.8%) Fannie Mae Pool 3.500% 11/1/25– 1/1/46 7,500 7,737 Fannie Mae Pool 4.500% 11/1/33– 1/1/46 7,479 8,134 Freddie Mac Gold Pool 4.000% 9/1/24– 9/1/41 10 10 Freddie Mac Gold Pool 4.500% 3/1/29– 1/1/46 1,832 1,993 1 Ginnie Mae I Pool 7.000% 11/15/31– 11/15/33 140 165 1 Ginnie Mae I Pool 8.000% 9/15/30 67 69 18,108 Nonconventional Mortgage-Backed Securities (0.2%) Fannie Mae REMICS 3.500% 4/25/31 245 254 Fannie Mae REMICS 4.000% 9/25/29– 5/25/31 470 506 Freddie Mac REMICS 3.500% 3/15/31 145 150 Freddie Mac REMICS 4.000% 12/15/30– 4/15/31 2,726 2,946 3,856 Total U.S. Government and Agency Obligations (Cost $163,046) 164,195 Asset-Backed/Commercial Mortgage-Backed Securities (1.6%) 1 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 2,695 2,680 1 Ally Master Owner Trust Series 2014-5 1.600% 10/15/19 3,715 3,697 4 American Tower Trust I 1.551% 3/15/18 380 377 4 American Tower Trust I 3.070% 3/15/23 1,100 1,071 1 AmeriCredit Automobile Receivables Trust 2012-1 4.720% 3/8/18 580 587 Apidos CDO 1.815% 4/17/26 1,295 1,286 ARES CLO Ltd. 1.835% 4/17/26 1,200 1,192 Atlas Senior Loan Fund Ltd. 1.861% 10/15/26 355 351 Atlas Senior Loan Fund V Ltd. 1.867% 7/16/26 305 303 1 Banc of America Commercial Mortgage Trust 2006-2 5.834% 5/10/45 141 142 1 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 411 416 1 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.540% 9/11/41 426 432 CECLO 2013-20A 144A 1.800% 1/25/26 1,300 1,280 Cent CLO 1.813% 7/27/26 420 416 Cent CLO 22 Ltd. 1.824% 11/7/26 935 924 CIFC Funding Ltd. 1.815% 4/18/25 1,185 1,176 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 COMM 2006-C7 Mortgage Trust 5.768% 6/10/46 363 366 1 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 480 485 1 Credit Suisse Commercial Mortgage Trust Series 2006-C4 5.467% 9/15/39 272 275 Dryden Senior Loan Fund 1.667% 4/18/26 1,165 1,152 First Investors Auto Owner Trust 2013-2 1.230% 3/15/19 92 91 Ford Credit Floorplan Master Owner Trust A 2.090% 3/15/22 330 329 1 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 772 776 Hilton USA Trust 2013-HLT 2.662% 11/5/30 1,165 1,163 ING Investment Management Co. 1.815% 4/18/26 1,165 1,156 1 LB-UBS Commercial Mortgage Trust 2006-C4 5.820% 6/15/38 322 324 LB-UBS Commercial Mortgage Trust 2008-C1 6.087% 4/15/41 713 762 Limerock CLO 1.817% 4/18/26 1,300 1,281 Madison Park Funding XII Ltd. 1.765% 1/19/25 755 749 Madison Park Funding XIII Ltd. 1.817% 7/20/26 920 913 1 Merrill Lynch Mortgage Trust 2006-C1 5.666% 5/12/39 351 352 OZLM VI Ltd. 1.865% 4/17/26 955 949 1 Santander Drive Auto Receivables Trust 2013-2 2.570% 3/15/19 515 514 1 Santander Drive Auto Receivables Trust 2014-2 2.330% 11/15/19 335 336 4 SBA Tower Trust 2.898% 10/15/19 1,205 1,185 Seneca Park CLO Ltd. 1.795% 7/17/26 680 674 SFAVE Commercial Mortgage Securities Trust 2015-5AVE 4.144% 1/5/35 700 678 Shackleton CLO Ltd. 1.795% 7/17/26 660 654 Springleaf Funding Trust 2.410% 12/15/22 1,105 1,102 Springleaf Funding Trust 3.160% 11/15/24 1,375 1,365 Springleaf Funding Trust 2015-B 3.480% 5/15/28 590 588 Springleaf Mortgage Loan Trust 2013-1A 2.310% 6/25/58 220 218 SYMP 14-14AA2 144A 1.801% 7/14/26 1,125 1,116 Thacher Park CLO 2014-1 1.787% 10/20/26 505 500 1 Utility Debt Securitization Authority Series 2013T 3.435% 12/15/25 210 218 Westlake Automobile Receivables Trust 0.970% 10/16/17 325 324 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $37,290) 36,925 Corporate Bonds (22.3%) Finance (8.7%) Banking (6.9%) American Express Centurion Bank 6.000% 9/13/17 500 536 American Express Co. 1.550% 5/22/18 1,635 1,620 American Express Credit Corp. 2.375% 3/24/17 1,920 1,941 American Express Credit Corp. 2.125% 7/27/18 1,235 1,243 American Express Credit Corp. 2.250% 8/15/19 800 800 Bank of America Corp. 6.050% 5/16/16 2,000 2,033 Bank of America Corp. 6.000% 9/1/17 1,010 1,075 Bank of America Corp. 5.750% 12/1/17 500 535 Bank of America Corp. 6.875% 4/25/18 1,250 1,379 Bank of America Corp. 5.625% 7/1/20 85 94 Bank of America Corp. 5.875% 1/5/21 3,000 3,396 Bank of America Corp. 3.300% 1/11/23 120 118 Bank of America Corp. 4.100% 7/24/23 150 155 Bank of America Corp. 4.000% 4/1/24 340 348 Bank of America Corp. 4.000% 1/22/25 875 857 Bank of America Corp. 5.875% 2/7/42 260 303 Bank of America Corp. 5.000% 1/21/44 1,230 1,283 Bank of America Corp. 4.875% 4/1/44 870 898 Bank of America NA 5.300% 3/15/17 2,000 2,080 Bank of Montreal 1.300% 7/15/16 800 802 Bank of Montreal 2.500% 1/11/17 2,030 2,053 Bank of New York Mellon Corp. 2.150% 2/24/20 1,580 1,564 9 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Bank of New York Mellon Corp. 3.000% 2/24/25 720 708 Bank of Nova Scotia 2.050% 10/30/18 1,600 1,606 Bank of Nova Scotia 2.800% 7/21/21 750 759 4 Bank of Tokyo-Mitsubishi UFJ Ltd. 1.700% 3/5/18 1,390 1,379 4 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 1,200 1,204 4 Barclays Bank plc 6.050% 12/4/17 1,400 1,489 Barclays Bank plc 2.500% 2/20/19 800 805 Barclays Bank plc 5.125% 1/8/20 240 264 Barclays Bank plc 5.140% 10/14/20 160 174 Barclays Bank plc 3.750% 5/15/24 1,150 1,171 BB&T Corp. 4.900% 6/30/17 1,000 1,042 Bear Stearns Cos. LLC 6.400% 10/2/17 235 253 Bear Stearns Cos. LLC 7.250% 2/1/18 425 468 BNP Paribas SA 2.400% 12/12/18 1,300 1,310 BNP Paribas SA 3.250% 3/3/23 305 304 BPCE SA 2.500% 12/10/18 220 222 BPCE SA 2.500% 7/15/19 1,400 1,404 BPCE SA 4.000% 4/15/24 775 803 4 BPCE SA 5.150% 7/21/24 1,260 1,270 Capital One Bank USA NA 2.150% 11/21/18 1,215 1,204 Capital One Financial Corp. 3.150% 7/15/16 300 303 Capital One Financial Corp. 4.750% 7/15/21 400 434 Capital One Financial Corp. 3.750% 4/24/24 1,305 1,315 Capital One Financial Corp. 3.200% 2/5/25 1,050 1,015 Capital One Financial Corp. 4.200% 10/29/25 310 306 Citigroup Inc. 1.750% 5/1/18 500 495 Citigroup Inc. 2.500% 9/26/18 500 504 Citigroup Inc. 2.550% 4/8/19 1,800 1,812 Citigroup Inc. 2.500% 7/29/19 965 962 Citigroup Inc. 2.400% 2/18/20 800 790 Citigroup Inc. 4.500% 1/14/22 1,975 2,115 Citigroup Inc. 6.625% 6/15/32 2,000 2,359 Citigroup Inc. 8.125% 7/15/39 101 144 Citigroup Inc. 5.300% 5/6/44 270 280 Compass Bank 2.750% 9/29/19 375 371 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 2.250% 1/14/19 1,350 1,356 4 Credit Agricole SA 2.500% 4/15/19 1,460 1,467 Credit Suisse 1.750% 1/29/18 840 837 Credit Suisse 2.300% 5/28/19 2,845 2,848 Credit Suisse 3.000% 10/29/21 735 733 Credit Suisse 3.625% 9/9/24 250 252 4 Credit Suisse Group Funding Guernsey Ltd. 3.800% 9/15/22 1,335 1,331 4 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 1,595 1,555 Deutsche Bank AG 2.500% 2/13/19 1,000 1,006 Fifth Third Bank 2.875% 10/1/21 425 424 Goldman Sachs Group Inc. 5.350% 1/15/16 1,500 1,502 Goldman Sachs Group Inc. 5.625% 1/15/17 490 509 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,425 Goldman Sachs Group Inc. 2.375% 1/22/18 555 560 Goldman Sachs Group Inc. 5.375% 3/15/20 405 445 Goldman Sachs Group Inc. 2.600% 4/23/20 170 170 Goldman Sachs Group Inc. 6.000% 6/15/20 3,350 3,788 Goldman Sachs Group Inc. 5.250% 7/27/21 865 957 Goldman Sachs Group Inc. 5.750% 1/24/22 360 409 Goldman Sachs Group Inc. 3.625% 1/22/23 1,205 1,219 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 2,254 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,589 Goldman Sachs Group Inc. 4.750% 10/21/45 680 676 4 HSBC Bank plc 4.750% 1/19/21 1,700 1,865 HSBC Holdings plc 4.000% 3/30/22 2,395 2,513 HSBC Holdings plc 6.500% 5/2/36 1,000 1,191 HSBC Holdings plc 6.100% 1/14/42 375 472 HSBC Holdings plc 5.250% 3/14/44 440 455 HSBC USA Inc. 1.625% 1/16/18 1,005 1,000 HSBC USA Inc. 2.350% 3/5/20 1,825 1,806 Face Market Maturity Amount Value • Coupon Date ($000) ($000) HSBC USA Inc. 3.500% 6/23/24 800 802 Huntington National Bank 2.200% 4/1/19 560 554 Huntington National Bank 2.400% 4/1/20 1,160 1,141 4 ING Bank NV 3.750% 3/7/17 600 614 4 ING Bank NV 1.800% 3/16/18 1,340 1,340 JPMorgan Chase & Co. 6.000% 1/15/18 1,500 1,617 JPMorgan Chase & Co. 6.300% 4/23/19 465 521 JPMorgan Chase & Co. 4.950% 3/25/20 1,000 1,087 JPMorgan Chase & Co. 4.350% 8/15/21 4,862 5,175 JPMorgan Chase & Co. 4.500% 1/24/22 495 533 JPMorgan Chase & Co. 3.250% 9/23/22 970 976 JPMorgan Chase & Co. 3.375% 5/1/23 875 856 JPMorgan Chase & Co. 3.875% 2/1/24 800 819 JPMorgan Chase & Co. 3.900% 7/15/25 370 379 JPMorgan Chase & Co. 4.125% 12/15/26 765 763 JPMorgan Chase & Co. 4.250% 10/1/27 1,895 1,883 JPMorgan Chase & Co. 5.400% 1/6/42 750 843 JPMorgan Chase & Co. 5.625% 8/16/43 400 432 JPMorgan Chase & Co. 4.950% 6/1/45 400 400 4 Macquarie Bank Ltd. 2.400% 1/21/20 330 326 Manufacturers & Traders Trust Co. 2.100% 2/6/20 495 486 Manufacturers & Traders Trust Co. 2.900% 2/6/25 685 663 Morgan Stanley 5.450% 1/9/17 1,000 1,038 Morgan Stanley 1.875% 1/5/18 255 255 Morgan Stanley 2.125% 4/25/18 1,375 1,377 Morgan Stanley 2.500% 1/24/19 2,500 2,509 Morgan Stanley 5.625% 9/23/19 645 711 Morgan Stanley 5.750% 1/25/21 1,740 1,956 Morgan Stanley 3.700% 10/23/24 750 751 Morgan Stanley 6.250% 8/9/26 3,000 3,521 Morgan Stanley 4.300% 1/27/45 850 805 National City Corp. 6.875% 5/15/19 1,000 1,130 4 Nationwide Building Society 2.350% 1/21/20 785 780 Northern Trust Corp. 3.450% 11/4/20 255 266 PNC Bank NA 4.875% 9/21/17 1,500 1,568 PNC Bank NA 3.300% 10/30/24 460 461 PNC Bank NA 2.950% 2/23/25 1,105 1,067 PNC Bank NA 4.200% 11/1/25 255 269 PNC Financial Services Group Inc. 3.900% 4/29/24 580 594 Santander Bank NA 2.000% 1/12/18 715 710 Santander Holdings USA Inc. 2.650% 4/17/20 580 566 Santander Issuances SAU 5.179% 11/19/25 800 781 4 Skandinaviska Enskilda Banken AB 2.450% 5/27/20 1,600 1,593 State Street Corp. 5.375% 4/30/17 2,775 2,919 Svenska Handelsbanken AB 2.875% 4/4/17 1,000 1,017 Synchrony Financial 3.000% 8/15/19 1,055 1,054 Synchrony Financial 2.700% 2/3/20 405 398 UBS AG 1.800% 3/26/18 1,020 1,019 4 UBS Group Funding Jersey Ltd. 2.950% 9/24/20 1,160 1,150 US Bancorp 3.700% 1/30/24 1,560 1,631 Wachovia Corp. 7.500% 4/15/35 1,000 1,294 Wells Fargo & Co. 5.625% 12/11/17 820 880 Wells Fargo & Co. 2.150% 1/15/19 2,915 2,930 Wells Fargo & Co. 3.000% 1/22/21 505 513 Wells Fargo & Co. 3.500% 3/8/22 640 659 Wells Fargo & Co. 3.450% 2/13/23 930 931 Wells Fargo & Co. 4.480% 1/16/24 1,199 1,262 Wells Fargo & Co. 3.000% 2/19/25 890 860 Wells Fargo & Co. 3.550% 9/29/25 860 866 Wells Fargo & Co. 5.606% 1/15/44 2,276 2,519 Wells Fargo & Co. 4.900% 11/17/45 515 517 Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 305 338 Finance Companies (0.4%) 4 General Electric Capital Corp. 2.342% 11/15/20 1,567 1,554 4 General Electric Capital Corp. 3.373% 11/15/25 3,460 3,496 4 General Electric Capital Corp. 4.418% 11/15/35 4,635 4,725 10 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Insurance (1.2%) ACE INA Holdings Inc. 5.800% 3/15/18 1,295 1,406 ACE INA Holdings Inc. 2.300% 11/3/20 170 168 ACE INA Holdings Inc. 3.350% 5/15/24 555 560 ACE INA Holdings Inc. 3.350% 5/3/26 395 394 ACE INA Holdings Inc. 4.350% 11/3/45 800 809 Aetna Inc. 1.750% 5/15/17 60 60 1 Allstate Corp. 6.125% 5/15/67 1,000 1,000 Anthem Inc. 2.300% 7/15/18 375 374 Anthem Inc. 3.125% 5/15/22 1,610 1,575 Anthem Inc. 3.300% 1/15/23 1,100 1,071 Anthem Inc. 4.650% 8/15/44 276 263 Cigna Corp. 3.250% 4/15/25 1,730 1,691 CNA Financial Corp. 3.950% 5/15/24 135 135 4 Five Corners Funding Trust 4.419% 11/15/23 210 219 4 Liberty Mutual Group Inc. 4.250% 6/15/23 360 366 Loews Corp. 2.625% 5/15/23 440 417 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,440 MetLife Inc. 1.903% 12/15/17 225 226 MetLife Inc. 3.600% 4/10/24 580 597 MetLife Inc. 4.125% 8/13/42 145 137 MetLife Inc. 4.875% 11/13/43 530 554 4 Metropolitan Life Global Funding I 1.500% 1/10/18 1,480 1,472 4 Metropolitan Life Global Funding I 1.875% 6/22/18 950 950 4 New York Life Global Funding 1.650% 5/15/17 600 602 4 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,448 Prudential Financial Inc. 3.000% 5/12/16 450 453 4 QBE Insurance Group Ltd. 2.400% 5/1/18 235 235 4 Teachers Insurance & Annuity Association of America 4.900% 9/15/44 375 379 UnitedHealth Group Inc. 6.000% 6/15/17 500 533 UnitedHealth Group Inc. 6.000% 2/15/18 700 761 UnitedHealth Group Inc. 3.875% 10/15/20 601 634 UnitedHealth Group Inc. 2.875% 3/15/22 27 27 UnitedHealth Group Inc. 2.875% 3/15/23 1,175 1,159 UnitedHealth Group Inc. 4.625% 7/15/35 815 849 UnitedHealth Group Inc. 4.250% 3/15/43 1,600 1,549 UnitedHealth Group Inc. 4.750% 7/15/45 760 796 Other Finance (0.0%) 4 LeasePlan Corp. NV 2.875% 1/22/19 970 955 Real Estate Investment Trusts (0.2%) AvalonBay Communities Inc. 3.625% 10/1/20 520 541 Duke Realty LP 6.500% 1/15/18 210 227 HCP Inc. 3.750% 2/1/16 210 210 Realty Income Corp. 4.650% 8/1/23 640 665 4 WEA Finance LLC / Westfield UK & Europe Finance plc 1.750% 9/15/17 375 372 4 WEA Finance LLC / Westfield UK & Europe Finance plc 2.700% 9/17/19 1,330 1,318 201,818 Industrial (11.5%) Basic Industry (0.2%) BHP Billiton Finance USA Ltd. 3.850% 9/30/23 1,050 989 CF Industries Inc. 5.375% 3/15/44 880 767 LyondellBasell Industries NV 4.625% 2/26/55 900 728 Monsanto Co. 4.700% 7/15/64 230 176 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,625 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 685 666 Rio Tinto Finance USA plc 3.500% 3/22/22 400 376 Capital Goods (1.1%) 4 BAE Systems Holdings Inc. 2.850% 12/15/20 160 159 4 BAE Systems Holdings Inc. 3.850% 12/15/25 285 284 Caterpillar Financial Services Corp. 2.625% 3/1/23 1,360 1,312 Caterpillar Inc. 3.900% 5/27/21 1,170 1,243 Caterpillar Inc. 2.600% 6/26/22 705 696 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Caterpillar Inc. 3.400% 5/15/24 1,185 1,195 Caterpillar Inc. 4.300% 5/15/44 745 718 General Dynamics Corp. 3.875% 7/15/21 355 375 General Electric Capital Corp. 4.625% 1/7/21 321 352 General Electric Capital Corp. 5.300% 2/11/21 228 257 General Electric Capital Corp. 3.150% 9/7/22 967 990 General Electric Capital Corp. 3.100% 1/9/23 360 365 General Electric Capital Corp. 6.750% 3/15/32 135 175 General Electric Capital Corp. 6.150% 8/7/37 633 791 General Electric Capital Corp. 5.875% 1/14/38 443 542 General Electric Capital Corp. 6.875% 1/10/39 187 255 General Electric Co. 2.700% 10/9/22 610 607 General Electric Co. 4.125% 10/9/42 320 313 General Electric Co. 4.500% 3/11/44 1,050 1,079 Honeywell International Inc. 4.250% 3/1/21 1,002 1,096 Illinois Tool Works Inc. 3.500% 3/1/24 1,295 1,333 John Deere Capital Corp. 2.250% 4/17/19 1,465 1,472 John Deere Capital Corp. 1.700% 1/15/20 520 506 Lockheed Martin Corp. 2.500% 11/23/20 390 389 Lockheed Martin Corp. 2.900% 3/1/25 1,010 970 Lockheed Martin Corp. 4.500% 5/15/36 211 213 Lockheed Martin Corp. 4.700% 5/15/46 520 533 Parker-Hannifin Corp. 4.450% 11/21/44 450 470 4 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,305 4 Siemens Financieringsmaatschappij NV 2.900% 5/27/22 800 800 4 Siemens Financieringsmaatschappij NV 4.400% 5/27/45 800 825 United Technologies Corp. 3.100% 6/1/22 535 545 United Technologies Corp. 7.500% 9/15/29 770 1,041 United Technologies Corp. 6.050% 6/1/36 675 814 United Technologies Corp. 4.500% 6/1/42 325 326 Communication (2.0%) 21st Century Fox America Inc. 4.500% 2/15/21 375 404 21st Century Fox America Inc. 3.000% 9/15/22 245 242 America Movil SAB de CV 3.125% 7/16/22 1,880 1,837 America Movil SAB de CV 4.375% 7/16/42 530 474 American Tower Corp. 3.450% 9/15/21 1,125 1,130 AT&T Inc. 1.400% 12/1/17 1,090 1,084 AT&T Inc. 5.600% 5/15/18 1,000 1,087 AT&T Inc. 2.300% 3/11/19 295 295 AT&T Inc. 6.450% 6/15/34 845 950 CBS Corp. 4.300% 2/15/21 675 703 Comcast Corp. 2.850% 1/15/23 240 238 Comcast Corp. 3.600% 3/1/24 550 568 Comcast Corp. 4.250% 1/15/33 1,032 1,028 Comcast Corp. 4.200% 8/15/34 620 614 Comcast Corp. 5.650% 6/15/35 110 128 Comcast Corp. 4.400% 8/15/35 700 707 Comcast Corp. 6.500% 11/15/35 115 144 Comcast Corp. 6.400% 5/15/38 120 147 Comcast Corp. 4.650% 7/15/42 1,290 1,304 Comcast Corp. 4.500% 1/15/43 500 498 Comcast Corp. 4.750% 3/1/44 525 546 Comcast Corp. 4.600% 8/15/45 845 856 4 Cox Communications Inc. 4.800% 2/1/35 1,540 1,275 4 Deutsche Telekom International Finance BV 4.875% 3/6/42 705 712 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 1.750% 1/15/18 810 808 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 255 276 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 100 106 Discovery Communications LLC 5.625% 8/15/19 80 87 Discovery Communications LLC 5.050% 6/1/20 420 447 Grupo Televisa SAB 6.625% 1/15/40 630 661 Grupo Televisa SAB 6.125% 1/31/46 410 410 4 GTP Acquisition Partners I LLC 2.350% 6/15/20 580 564 4 NBCUniversal Enterprise Inc. 1.662% 4/15/18 1,920 1,920 11 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) 4 NBCUniversal Enterprise Inc. 1.974% 4/15/19 2,530 2,528 NBCUniversal Media LLC 4.375% 4/1/21 600 652 Orange SA 4.125% 9/14/21 1,740 1,835 Orange SA 9.000% 3/1/31 360 509 4 SBA Tower Trust 2.933% 12/15/17 840 843 4 Sky plc 2.625% 9/16/19 975 967 4 Sky plc 3.750% 9/16/24 1,435 1,391 Time Warner Cable Inc. 5.850% 5/1/17 1,030 1,077 Time Warner Cable Inc. 8.750% 2/14/19 25 29 Time Warner Cable Inc. 8.250% 4/1/19 364 418 Time Warner Entertainment Co. LP 8.375% 3/15/23 95 117 Time Warner Inc. 4.875% 3/15/20 700 757 Time Warner Inc. 4.750% 3/29/21 350 376 Time Warner Inc. 6.500% 11/15/36 620 701 Verizon Communications Inc. 4.500% 9/15/20 1,280 1,376 Verizon Communications Inc. 3.450% 3/15/21 485 497 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,059 Verizon Communications Inc. 6.400% 9/15/33 2,230 2,548 Verizon Communications Inc. 5.850% 9/15/35 475 510 Verizon Communications Inc. 6.900% 4/15/38 290 348 Verizon Communications Inc. 4.750% 11/1/41 290 266 Verizon Communications Inc. 6.550% 9/15/43 1,360 1,610 Verizon Communications Inc. 4.862% 8/21/46 2,201 2,078 Walt Disney Co. 4.125% 6/1/44 560 567 Consumer Cyclical (1.6%) Amazon.com Inc. 2.500% 11/29/22 885 856 Amazon.com Inc. 4.800% 12/5/34 995 1,044 Amazon.com Inc. 4.950% 12/5/44 645 687 4 American Honda Finance Corp. 1.500% 9/11/17 490 491 4 American Honda Finance Corp. 1.600% 2/16/18 810 804 American Honda Finance Corp. 2.125% 10/10/18 1,110 1,118 AutoZone Inc. 3.700% 4/15/22 1,371 1,396 AutoZone Inc. 3.125% 7/15/23 600 587 CVS Health Corp. 5.750% 6/1/17 176 186 CVS Health Corp. 2.750% 12/1/22 1,200 1,167 CVS Health Corp. 4.875% 7/20/35 1,135 1,172 CVS Health Corp. 5.125% 7/20/45 1,310 1,381 4 Daimler Finance North America LLC 2.375% 8/1/18 900 902 4 Daimler Finance North America LLC 2.250% 7/31/19 1,575 1,555 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,452 eBay Inc. 1.350% 7/15/17 325 323 Ford Motor Credit Co. LLC 2.375% 3/12/19 1,700 1,675 Ford Motor Credit Co. LLC 3.157% 8/4/20 975 970 Home Depot Inc. 2.250% 9/10/18 975 997 Home Depot Inc. 2.700% 4/1/23 720 715 Home Depot Inc. 4.400% 3/15/45 780 807 Lowe’s Cos. Inc. 6.875% 2/15/28 710 900 Lowe’s Cos. Inc. 6.500% 3/15/29 1,000 1,245 McDonald’s Corp. 2.625% 1/15/22 195 190 McDonald’s Corp. 3.250% 6/10/24 140 139 4 Nissan Motor Acceptance Corp. 1.950% 9/12/17 1,186 1,188 4 Nissan Motor Acceptance Corp. 1.800% 3/15/18 1,100 1,096 4 Nissan Motor Acceptance Corp. 2.650% 9/26/18 585 592 PACCAR Financial Corp. 1.600% 3/15/17 1,002 1,004 Target Corp. 2.900% 1/15/22 825 837 Toyota Motor Credit Corp. 1.750% 5/22/17 1,200 1,208 Toyota Motor Credit Corp. 1.250% 10/5/17 900 897 4 Volkswagen Group of America Finance LLC 2.450% 11/20/19 440 420 Wal-Mart Stores Inc. 3.250% 10/25/20 742 782 Wal-Mart Stores Inc. 4.250% 4/15/21 1,000 1,106 Wal-Mart Stores Inc. 2.550% 4/11/23 1,250 1,231 Wal-Mart Stores Inc. 5.625% 4/15/41 2,790 3,308 Wal-Mart Stores Inc. 4.300% 4/22/44 525 535 Consumer Noncyclical (3.7%) AbbVie Inc. 1.750% 11/6/17 775 773 Actavis Funding SCS 3.000% 3/12/20 475 474 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Actavis Funding SCS 3.450% 3/15/22 840 840 Actavis Funding SCS 4.850% 6/15/44 450 445 Altria Group Inc. 4.750% 5/5/21 590 641 Altria Group Inc. 2.850% 8/9/22 455 445 Altria Group Inc. 4.500% 5/2/43 385 365 AmerisourceBergen Corp. 3.500% 11/15/21 1,310 1,337 Amgen Inc. 3.875% 11/15/21 835 870 Amgen Inc. 5.150% 11/15/41 945 958 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 820 907 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 80 87 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 4,615 4,431 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 520 443 AstraZeneca plc 1.950% 9/18/19 390 388 AstraZeneca plc 2.375% 11/16/20 1,180 1,172 AstraZeneca plc 6.450% 9/15/37 615 767 AstraZeneca plc 4.375% 11/16/45 800 795 Avery 2 1.840% 4/25/26 1,190 1,182 4 BAT International Finance plc 2.750% 6/15/20 550 552 4 BAT International Finance plc 3.250% 6/7/22 1,480 1,484 4 BAT International Finance plc 3.500% 6/15/22 235 238 4 Bayer US Finance LLC 2.375% 10/8/19 200 201 4 Bayer US Finance LLC 3.000% 10/8/21 1,980 1,998 4 Bayer US Finance LLC 3.375% 10/8/24 295 296 Biogen Inc. 2.900% 9/15/20 550 548 Bristol-Myers Squibb Co. 3.250% 11/1/23 990 1,025 Cardinal Health Inc. 1.700% 3/15/18 75 75 Cardinal Health Inc. 2.400% 11/15/19 625 626 Cardinal Health Inc. 3.200% 3/15/23 1,065 1,054 Cardinal Health Inc. 3.500% 11/15/24 580 580 Cardinal Health Inc. 4.500% 11/15/44 665 646 4 Cargill Inc. 4.307% 5/14/21 2,092 2,241 4 Cargill Inc. 6.875% 5/1/28 645 790 4 Cargill Inc. 4.760% 11/23/45 1,560 1,580 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 55 55 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 255 256 1 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 461 432 Celgene Corp. 2.250% 5/15/19 160 158 Celgene Corp. 3.550% 8/15/22 475 479 Coca-Cola Co. 3.300% 9/1/21 300 313 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 511 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 768 769 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 850 862 Colgate-Palmolive Co. 7.600% 5/19/25 480 637 Diageo Capital plc 2.625% 4/29/23 1,230 1,187 Diageo Investment Corp. 2.875% 5/11/22 525 517 Dignity Health California GO 2.637% 11/1/19 140 141 Dignity Health California GO 3.812% 11/1/24 300 306 Eli Lilly & Co. 3.700% 3/1/45 635 595 4 EMD Finance LLC 2.950% 3/19/22 605 585 4 EMD Finance LLC 3.250% 3/19/25 1,200 1,137 Express Scripts Holding Co. 2.650% 2/15/17 1,072 1,083 Express Scripts Holding Co. 2.250% 6/15/19 575 571 Express Scripts Holding Co. 4.750% 11/15/21 160 172 4 Forest Laboratories Inc. 4.875% 2/15/21 575 620 Gilead Sciences Inc. 2.550% 9/1/20 615 615 Gilead Sciences Inc. 3.700% 4/1/24 1,010 1,032 Gilead Sciences Inc. 3.500% 2/1/25 560 563 Gilead Sciences Inc. 4.500% 2/1/45 695 683 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 385 384 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,275 4 Grupo Bimbo SAB de CV 3.875% 6/27/24 360 349 4 Heineken NV 2.750% 4/1/23 340 328 4 Imperial Tobacco Finance plc 3.750% 7/21/22 530 532 4 Japan Tobacco Inc. 2.100% 7/23/18 545 547 Johnson & Johnson 5.150% 7/15/18 500 548 Kaiser Foundation Hospitals 3.500% 4/1/22 560 568 Kaiser Foundation Hospitals 4.875% 4/1/42 355 364 Kraft Foods Group Inc. 2.250% 6/5/17 295 297 4 Kraft Heinz Foods Co. 5.000% 7/15/35 230 236 12 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) 4 Kraft Heinz Foods Co. 5.200% 7/15/45 255 266 Kroger Co. 3.300% 1/15/21 1,570 1,595 Kroger Co. 3.850% 8/1/23 270 278 Kroger Co. 4.000% 2/1/24 540 561 McKesson Corp. 3.250% 3/1/16 175 176 McKesson Corp. 2.700% 12/15/22 195 187 McKesson Corp. 2.850% 3/15/23 190 182 McKesson Corp. 3.796% 3/15/24 465 468 Medtronic Inc. 1.375% 4/1/18 225 224 Medtronic Inc. 2.500% 3/15/20 935 941 Medtronic Inc. 3.150% 3/15/22 1,290 1,303 Medtronic Inc. 3.625% 3/15/24 270 277 Medtronic Inc. 3.500% 3/15/25 2,196 2,222 Medtronic Inc. 4.375% 3/15/35 265 268 Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 405 389 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 275 256 Merck & Co. Inc. 2.350% 2/10/22 790 775 Merck & Co. Inc. 2.800% 5/18/23 1,175 1,169 Merck & Co. Inc. 2.750% 2/10/25 1,210 1,176 Merck & Co. Inc. 4.150% 5/18/43 760 751 Molson Coors Brewing Co. 3.500% 5/1/22 690 694 Molson Coors Brewing Co. 5.000% 5/1/42 215 208 New York & Presbyterian Hospital 4.024% 8/1/45 735 693 Novartis Capital Corp. 3.400% 5/6/24 415 428 Novartis Capital Corp. 4.400% 5/6/44 640 665 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 50 51 PepsiCo Inc. 3.125% 11/1/20 330 342 PepsiCo Inc. 2.750% 3/5/22 670 672 PepsiCo Inc. 4.000% 3/5/42 845 814 Pfizer Inc. 6.200% 3/15/19 1,400 1,576 Pfizer Inc. 3.000% 6/15/23 755 768 Philip Morris International Inc. 4.500% 3/26/20 250 272 Philip Morris International Inc. 4.125% 5/17/21 1,025 1,096 Philip Morris International Inc. 2.500% 8/22/22 575 562 Philip Morris International Inc. 2.625% 3/6/23 1,150 1,126 1 Procter & Gamble - Esop 9.360% 1/1/21 1,072 1,282 4 Roche Holdings Inc. 6.000% 3/1/19 333 373 4 Roche Holdings Inc. 2.875% 9/29/21 850 860 4 SABMiller Holdings Inc. 2.450% 1/15/17 400 404 4 SABMiller Holdings Inc. 3.750% 1/15/22 400 411 Sanofi 4.000% 3/29/21 1,130 1,207 St. Jude Medical Inc. 2.500% 1/15/16 666 666 The Pepsi Bottling Group Inc. 7.000% 3/1/29 500 671 Thermo Fisher Scientific Inc. 1.850% 1/15/18 530 529 Unilever Capital Corp. 4.250% 2/10/21 2,805 3,061 Energy (1.6%) 4 BG Energy Capital plc 4.000% 10/15/21 200 207 BP Capital Markets plc 1.846% 5/5/17 650 653 BP Capital Markets plc 4.750% 3/10/19 795 852 BP Capital Markets plc 2.315% 2/13/20 160 158 BP Capital Markets plc 4.500% 10/1/20 400 428 BP Capital Markets plc 3.062% 3/17/22 1,100 1,078 BP Capital Markets plc 3.245% 5/6/22 650 647 BP Capital Markets plc 2.500% 11/6/22 500 477 BP Capital Markets plc 3.994% 9/26/23 420 426 BP Capital Markets plc 3.814% 2/10/24 650 648 BP Capital Markets plc 3.506% 3/17/25 1,280 1,245 Chevron Corp. 3.191% 6/24/23 1,235 1,240 ConocoPhillips 5.200% 5/15/18 1,500 1,602 ConocoPhillips Co. 2.875% 11/15/21 375 364 ConocoPhillips Co. 3.350% 11/15/24 1,095 1,017 ConocoPhillips Co. 3.350% 5/15/25 330 297 ConocoPhillips Co. 4.300% 11/15/44 1,570 1,299 Devon Energy Corp. 5.850% 12/15/25 1,310 1,275 Devon Energy Corp. 5.000% 6/15/45 565 428 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Dominion Gas Holdings LLC 3.550% 11/1/23 470 464 Encana Corp. 6.500% 5/15/19 810 838 EOG Resources Inc. 5.625% 6/1/19 425 464 EOG Resources Inc. 2.625% 3/15/23 1,050 991 Halliburton Co. 3.375% 11/15/22 635 627 Halliburton Co. 3.500% 8/1/23 1,980 1,931 Occidental Petroleum Corp. 4.100% 2/1/21 1,120 1,175 Occidental Petroleum Corp. 2.700% 2/15/23 250 235 Phillips 66 4.875% 11/15/44 280 248 4 Schlumberger Holdings Corp. 3.000% 12/21/20 800 790 4 Schlumberger Investment SA 2.400% 8/1/22 630 599 Schlumberger Investment SA 3.650% 12/1/23 1,120 1,145 Shell International Finance BV 4.375% 3/25/20 800 858 Shell International Finance BV 2.250% 11/10/20 1,600 1,575 Shell International Finance BV 4.125% 5/11/35 1,200 1,142 Shell International Finance BV 5.500% 3/25/40 345 371 Shell International Finance BV 4.375% 5/11/45 2,150 2,032 Suncor Energy Inc. 3.600% 12/1/24 625 592 Suncor Energy Inc. 5.950% 12/1/34 500 499 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 1,225 1,187 Total Capital International SA 1.550% 6/28/17 1,365 1,365 Total Capital International SA 2.700% 1/25/23 885 843 Total Capital International SA 3.750% 4/10/24 1,400 1,424 Total Capital SA 2.125% 8/10/18 850 852 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,249 Other Industrial (0.1%) 4 Hutchison Whampoa International 11 Ltd. 3.500% 1/13/17 305 310 4 Hutchison Whampoa International 14 Ltd. 3.625% 10/31/24 750 744 1 Johns Hopkins University Maryland GO 4.083% 7/1/53 690 683 Technology (0.6%) Apple Inc. 2.850% 5/6/21 1,100 1,127 Apple Inc. 3.450% 5/6/24 1,000 1,036 Apple Inc. 3.850% 5/4/43 430 396 Apple Inc. 4.450% 5/6/44 120 121 Cisco Systems Inc. 4.450% 1/15/20 605 659 Cisco Systems Inc. 2.900% 3/4/21 320 329 EMC Corp. 1.875% 6/1/18 1,481 1,382 EMC Corp. 3.375% 6/1/23 455 369 International Business Machines Corp. 3.375% 8/1/23 1,750 1,775 International Business Machines Corp. 5.875% 11/29/32 1,250 1,495 Microsoft Corp. 2.375% 2/12/22 635 627 Microsoft Corp. 3.625% 12/15/23 500 526 Microsoft Corp. 2.700% 2/12/25 760 740 Microsoft Corp. 3.125% 11/3/25 845 847 Microsoft Corp. 3.500% 2/12/35 605 559 Microsoft Corp. 4.450% 11/3/45 380 393 Oracle Corp. 2.800% 7/8/21 375 380 Oracle Corp. 2.500% 5/15/22 1,210 1,186 Oracle Corp. 2.950% 5/15/25 355 346 Transportation (0.6%) Burlington Northern Santa Fe LLC 3.000% 3/15/23 565 557 Burlington Northern Santa Fe LLC 3.850% 9/1/23 1,630 1,694 1 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 10/19/23 743 815 4 ERAC USA Finance LLC 2.750% 3/15/17 205 208 4 ERAC USA Finance LLC 2.350% 10/15/19 610 600 4 ERAC USA Finance LLC 4.500% 8/16/21 325 343 4 ERAC USA Finance LLC 3.300% 10/15/22 40 39 4 ERAC USA Finance LLC 7.000% 10/15/37 1,150 1,395 1 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 983 1,104 FedEx Corp. 2.625% 8/1/22 130 127 13 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) FedEx Corp. 2.700% 4/15/23 255 247 FedEx Corp. 3.200% 2/1/25 425 414 FedEx Corp. 4.900% 1/15/34 230 237 FedEx Corp. 3.875% 8/1/42 120 104 FedEx Corp. 4.100% 4/15/43 500 443 FedEx Corp. 5.100% 1/15/44 340 352 4 Kansas City Southern 4.950% 8/15/45 1,040 1,011 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,622 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,559 1 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 391 437 United Parcel Service Inc. 2.450% 10/1/22 425 420 United Parcel Service Inc. 4.875% 11/15/40 460 512 265,907 Utilities (2.1%) Electric (1.9%) Alabama Power Co. 5.550% 2/1/17 585 610 Alabama Power Co. 3.750% 3/1/45 630 567 Ameren Illinois Co. 6.125% 12/15/28 1,000 1,203 Berkshire Hathaway Energy Co. 6.125% 4/1/36 1,000 1,166 Commonwealth Edison Co. 5.950% 8/15/16 770 793 Commonwealth Edison Co. 4.350% 11/15/45 220 221 Connecticut Light & Power Co. 5.650% 5/1/18 465 506 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 721 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 924 Consolidated Edison Co. of New York Inc. 4.500% 12/1/45 980 989 Consolidated Edison Co. of New York Inc. 4.625% 12/1/54 1,365 1,342 Delmarva Power & Light Co. 3.500% 11/15/23 305 313 Dominion Resources Inc. 5.200% 8/15/19 750 817 Dominion Resources Inc. 3.625% 12/1/24 1,515 1,501 Duke Energy Carolinas LLC 5.250% 1/15/18 275 295 Duke Energy Carolinas LLC 5.100% 4/15/18 590 633 Duke Energy Carolinas LLC 3.900% 6/15/21 1,090 1,158 Duke Energy Corp. 4.800% 12/15/45 1,200 1,213 Duke Energy Florida LLC 6.350% 9/15/37 200 255 Duke Energy Progress LLC 6.300% 4/1/38 365 465 Duke Energy Progress LLC 4.200% 8/15/45 845 833 Eversource Energy 4.500% 11/15/19 90 96 Eversource Energy 3.150% 1/15/25 110 107 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,175 Florida Power & Light Co. 4.950% 6/1/35 1,000 1,097 Florida Power & Light Co. 5.950% 2/1/38 785 977 Georgia Power Co. 5.400% 6/1/18 1,165 1,267 Georgia Power Co. 4.300% 3/15/42 755 698 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,606 National Rural Utilities Cooperative Finance Corp. 2.850% 1/27/25 1,040 1,005 Northern States Power Co. 6.250% 6/1/36 2,000 2,539 Pacific Gas & Electric Co. 4.250% 5/15/21 300 321 Pacific Gas & Electric Co. 3.850% 11/15/23 450 469 Pacific Gas & Electric Co. 3.750% 2/15/24 305 315 Pacific Gas & Electric Co. 5.125% 11/15/43 285 312 PacifiCorp 6.250% 10/15/37 2,000 2,473 Peco Energy Co. 5.350% 3/1/18 565 607 Potomac Electric Power Co. 6.500% 11/15/37 750 964 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,054 San Diego Gas & Electric Co. 6.000% 6/1/26 600 738 Sierra Pacific Power Co. 3.375% 8/15/23 850 861 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,176 South Carolina Electric & Gas Co. 5.100% 6/1/65 605 630 Southern California Edison Co. 2.400% 2/1/22 170 167 Southern California Edison Co. 6.000% 1/15/34 1,000 1,212 Southern California Edison Co. 5.550% 1/15/37 2,250 2,612 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Southern California Edison Co. 3.600% 2/1/45 141 128 Southern Co. 2.450% 9/1/18 225 227 Virginia Electric & Power Co. 2.750% 3/15/23 690 680 Wisconsin Electric Power Co. 5.700% 12/1/36 690 825 Natural Gas (0.1%) AGL Capital Corp. 6.375% 7/15/16 775 795 NiSource Finance Corp. 4.800% 2/15/44 1,355 1,378 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,200 47,236 Total Corporate Bonds (Cost $500,974) 514,962 Sovereign Bonds (U.S. Dollar-Denominated) (1.0%) 4 Abu Dhabi National Energy Co. PJSC 5.875% 10/27/16 595 614 4 CDP Financial Inc. 4.400% 11/25/19 1,000 1,083 4 Electricite de France SA 4.600% 1/27/20 1,200 1,294 4 Electricite de France SA 4.875% 1/22/44 50 48 4 Electricite de France SA 4.950% 10/13/45 400 387 Electricite de France SA 5.250% 1/29/49 235 222 Electricite de France SA 5.625% 12/29/49 1,400 1,328 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,433 Korea Development Bank 2.875% 8/22/18 505 515 Korea Development Bank 2.500% 3/11/20 2,000 1,995 Quebec 5.125% 11/14/16 1,000 1,034 4 Sinopec Group Overseas Development 2015 Ltd. 2.500% 4/28/20 1,615 1,589 4 Sinopec Group Overseas Development 2015 Ltd. 3.250% 4/28/25 1,615 1,526 4 State Grid Overseas Investment 2014 Ltd. 2.750% 5/7/19 1,305 1,316 Statoil ASA 2.250% 11/8/19 580 578 Statoil ASA 2.900% 11/8/20 1,410 1,424 Statoil ASA 2.750% 11/10/21 850 837 Statoil ASA 2.450% 1/17/23 382 361 Statoil ASA 2.650% 1/15/24 360 341 Statoil ASA 3.700% 3/1/24 640 646 Statoil ASA 3.250% 11/10/24 795 775 4 Temasek Financial I Ltd. 2.375% 1/23/23 1,130 1,109 United Mexican States 3.500% 1/21/21 342 345 United Mexican States 3.600% 1/30/25 610 590 Total Sovereign Bonds (Cost $21,930) 22,390 Taxable Municipal Bonds (1.7%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 350 389 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,000 1,345 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 715 984 California GO 5.700% 11/1/21 265 310 California GO 7.550% 4/1/39 1,170 1,701 California GO 7.300% 10/1/39 300 419 California GO 7.625% 3/1/40 90 131 California GO 7.600% 11/1/40 920 1,367 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 247 Chicago IL O’Hare International Airport Revenue 6.845% 1/1/38 530 594 Chicago IL O’Hare International Airport Revenue 6.395% 1/1/40 425 532 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 385 444 Chicago Transit Authority 6.899% 12/1/40 695 802 14 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 983 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 1,141 1,359 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.184% 10/1/42 1,015 1,194 Houston TX GO 6.290% 3/1/32 580 710 Illinois GO 5.100% 6/1/33 1,600 1,514 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 750 933 6 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 2,220 Los Angeles CA Community College District GO 6.750% 8/1/49 405 572 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,687 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 660 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,216 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 583 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 600 826 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 115 127 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 80 103 New York Metropolitan Transportation Authority Revenue 6.814% 11/15/40 150 199 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 474 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 445 562 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 2,131 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 655 823 Oregon GO 5.902% 8/1/38 490 597 6 Oregon School Boards Association GO 5.528% 6/30/28 2,000 2,298 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 395 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 318 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,300 1,238 Port Authority of New York & New Jersey Revenue 4.810% 10/15/65 640 650 President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 2,000 2,028 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 386 University of California 3.931% 5/15/45 570 555 University of California Regents General Revenue 4.601% 5/15/31 590 629 University of California Regents Medical Center Revenue 6.548% 5/15/48 295 380 University of California Regents Medical Center Revenue 6.583% 5/15/49 900 1,156 University of California Revenue 5.770% 5/15/43 1,010 1,232 University of California Revenue 4.765% 5/15/44 145 148 Total Taxable Municipal Bonds (Cost $35,924) 40,151 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Temporary Cash Investments (1.8%) Repurchase Agreement (1.6%) RBS Securities, Inc (Dated 12/31/15, Repurchase Value $37,100,000, collateralized by U.S. Treasury Note/Bond, 2.125%–2.750%, 8/15/21–2/15/24, with a value of $37,845,000) 0.300% 1/4/16 37,100 37,100 U.S. Government and Agency Obligations (0.2%) 7 Federal Home Loan Bank Discount Notes 0.173% 1/29/16 944 944 7 Federal Home Loan Bank Discount Notes 0.180% 2/4/16 617 617 7 Federal Home Loan Bank Discount Notes 0.190% 2/12/16 2,205 2,204 3,765 Total Temporary Cash Investments (Cost $40,866) 40,865 Total Investments (99.6%) (Cost $1,954,088) 2,301,567 Amount ($000) Other Assets and Liabilities (0.4%) Other Assets Investment in Vanguard 204 Receivables for Investment Securities Sold 13,574 Receivables for Accrued Income 9,217 Receivables for Capital Shares Issued 326 Other Assets 8 368 Total Other Assets 23,689 Liabilities Payables for Investment Securities Purchased (7,752) Payables to Investment Advisor (293) Payables for Capital Shares Redeemed (2,379) Payables to Vanguard (3,085) Other Liabilities (86) Total Liabilities (13,595) Net Assets (100%) Applicable to 103,577,084 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,311,661 Net Asset Value Per Share $22.32 15 Vanguard Balanced Portfolio At December 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 1,806,052 Undistributed Net Investment Income 55,763 Accumulated Net Realized Gains 102,352 Unrealized Appreciation (Depreciation) Investment Securities 347,479 Futures Contracts 34 Foreign Currencies (19) Net Assets 2,311,661 • See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Includes securities purchased on a when-issued or delayed-delivery basis for which the portfolio has not taken delivery as of December 31, 2015. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2015, the aggregate value of these securities was $119,049,000, representing 5.1% of net assets. 5 Adjustable-rate security. 6 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 8 Cash of $226,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GO—General Obligation Bond. REMICS—Real Estate Mortgage Investment Conduits. See accompanying Notes, which are an integral part of the Financial Statements. 16 Vanguard Balanced Portfolio Statement of Operations Year Ended December 31, 2015 ($000) Investment Income Income Dividends 1 38,776 Interest 25,693 Securities Lending 88 Total Income 64,557 Expenses Investment Advisory Fees—Note B Basic Fee 1,285 Performance Adjustment (66) The Vanguard Group—Note C Management and Administrative 3,666 Marketing and Distribution 407 Custodian Fees 49 Auditing Fees 32 Shareholders’ Reports 38 Trustees’ Fees and Expenses 3 Total Expenses 5,414 Net Investment Income 59,143 Realized Net Gain (Loss) Investment Securities Sold 104,961 Futures Contracts (990) Foreign Currencies (14) Realized Net Gain (Loss) 103,957 Change in Unrealized Appreciation (Depreciation) Investment Securities (161,832) Futures Contracts 31 Foreign Currencies 5 Change in Unrealized Appreciation (Depreciation) (161,796) Net Increase (Decrease) in Net Assets Resulting from Operations 1,304 1 Dividends are net of foreign withholding taxes of $369,000. Statement of Changes in Net Assets Year Ended December 31, 2015 2014 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 59,143 54,952 Realized Net Gain (Loss) 103,957 109,065 Change in Unrealized Appreciation (Depreciation) (161,796) 42,562 Net Increase (Decrease) in Net Assets Resulting from Operations 1,304 206,579 Distributions Net Investment Income (55,202) (48,908) Realized Capital Gain 1 (109,242) (114,294) Total Distributions (164,444) (163,202) Capital Share Transactions Issued 206,845 229,547 Issued in Lieu of Cash Distributions 164,444 163,202 Redeemed (230,337) (191,161) Net Increase (Decrease) from Capital Share Transactions 140,952 201,588 Total Increase (Decrease) (22,188) 244,965 Net Assets Beginning of Period 2,333,849 2,088,884 End of Period 2 2,311,661 2,333,849 1 Includes fiscal 2015 and 2014 short-term gain distributions totaling $5,133,000 and $12,866,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $55,763,000 and $51,836,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Vanguard Balanced Portfolio Financial Highlights For a Share Outstanding Year Ended December 31, Throughout Each Period 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $23.99 $23.66 $20.70 $18.90 $18.70 Investment Operations Net Investment Income .576 .569 .540 .547 .552 Net Realized and Unrealized Gain (Loss) on Investments (.548) 1.613 3.450 1.800 .143 Total from Investment Operations .028 2.182 3.990 2.347 .695 Distributions Dividends from Net Investment Income (.570) (.555) (.550) (.547) (.495) Distributions from Realized Capital Gains (1.128) (1.297) (.480) — — Total Distributions (1.698) (1.852) (1.030) (.547) (.495) Net Asset Value, End of Period $22.32 $23.99 $23.66 $20.70 $18.90 Total Return 0.09% 9.84% 19.88% 12.56% 3.70% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,312 $2,334 $2,089 $1,691 $1,430 Ratio of Total Expenses to Average Net Assets 1 0.23% 0.25% 0.27% 0.26% 0.29% Ratio of Net Investment Income to Average Net Assets 2.53% 2.50% 2.52% 2.86% 2.95% Portfolio Turnover Rate 2 45% 70% 31% 24% 36% 1 Includes performance-based investment advisory fee increases (decreases) of 0.00%, 0.00%, 0.00%, (0.01%), and 0.00%. 2 Includes 14%, 15%, 19%, 18%, and 9% attributable to mortgage-dollar-roll activity. Notes to Financial Statements Vanguard Balanced Portfolio, a portfolio of Vanguard Variable Insurance Funds, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolio’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures 18 Vanguard Balanced Portfolio contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio’s pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended December 31, 2015, the portfolio’s average investments in long and short futures contracts represented less than 1% and 2% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 4. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the portfolio is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The portfolio mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The portfolio may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the portfolio may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. 5. Mortgage Dollar Rolls: The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio’s portfolio turnover rate. Amounts to be received 19 Vanguard Balanced Portfolio or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. 6. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 7. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2012–2015), and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 8. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 9. Securities Lending: To earn additional income, the portfolio lends its securities to qualified institutional borrowers. Security loans are subject to termination by the portfolio at any time and are required to be secured at all times by collateral in an amount at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The portfolio further mitigates its counterparty risk by entering into securities lending transactions only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master securities lending agreements with its counterparties. The master securities lending agreements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any loans with that borrower, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio; however, such actions may be subject to legal proceedings. While collateral mitigates counterparty risk, in the absence of a default the portfolio may experience delays and costs in recovering the securities loaned. The portfolio invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability in the Statement of Net Assets for the return of the collateral, during the period the securities are on loan. Securities lending income represents fees charged to borrowers plus income earned on invested cash collateral, less expenses associated with the loan. 10. Credit Facility: The portfolio and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the portfolio’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the portfolio’s board of trustees and included in Management and Administrative expenses on the portfolio’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The portfolio had no borrowings outstanding at December 31, 2015, or at any time during the period then ended. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Wellington Management CompanyLLP provides investment advisory services to the portfolio for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the portfolio’s performance relative to the combined index comprising the S&P 500 Index and the Barclays Capital U.S. Credit A or Better Bond Index for the preceding three 20 Vanguard Balanced Portfolio years. For the year ended December 31, 2015, the investment advisory fee represented an effective annual basic rate of 0.06% of the portfolio’s average net assets before a decrease of $66,000 (0.00%) based on performance. C. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the portfolio, Vanguard furnishes to the portfolio corporate management, administrative, marketing, distribution and cash management services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the portfolio based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the portfolio’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the portfolio may invest up to 0.40% of its net assets as capital in Vanguard. At December 31, 2015, the portfolio had contributed to Vanguard capital in the amount of $204,000, representing 0.01% of the portfolio’s net assets and 0.08% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and employees, respectively, of Vanguard. D. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
